

116 S2718 IS: Western Water Security Act of 2019
U.S. Senate
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2718IN THE SENATE OF THE UNITED STATESOctober 28, 2019Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the conduct of certain water security measures in the State of New Mexico, and for
			 other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Western Water Security Act of 2019.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Infrastructure and water management improvementSec. 101. Watersmart extension and expansion.Sec. 102. Rural desalination.Sec. 103. Emergency drought funding.Sec. 104. Rio Grande Pueblo irrigation infrastructure reauthorization.TITLE II—Groundwater managementSec. 201. Reauthorization and expansion of the Transboundary Aquifer Assessment Program.Sec. 202. Groundwater management assessment and improvement.Sec. 203. Surface and groundwater water availability and the energy nexus.TITLE III—Water Conservation and Environmental RestorationSec. 301. Definitions.Sec. 302. Water acquisition program.Sec. 303. Middle Rio Grande water conservation.Sec. 304. Sustaining biodiversity during droughts.Sec. 305. Reauthorization of cooperative watershed management program.TITLE IV—Effect on existing lawSec. 401. Effect on existing law. 2.DefinitionsIn this Act:
 (1)Rio Grande CompactThe term Rio Grande Compact means the compact approved by Congress under the Act of May 31, 1939 (53 Stat. 785, chapter 155). (2)SecretaryThe term Secretary means the Secretary of the Interior.
 (3)StateThe term State means the State of New Mexico. IInfrastructure and water management improvement 101.Watersmart extension and expansion (a)Definition of eligible applicantSection 9502 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10362) is amended—
 (1)in the matter preceding paragraph (1), by striking section and inserting subtitle; (2)by striking paragraph (7) and inserting the following:
						
 (7)Eligible applicantThe term eligible applicant means— (A)any State, Indian tribe, irrigation district, or water district;
 (B)any State, regional, or local authority, the members of which include one or more organizations with water or power delivery authority;
 (C)any other organization with water or power delivery authority; and (D)any nonprofit conservation organization.;
 (3)in paragraph (10), by striking 450b and inserting 5304; (4)by redesignating paragraphs (13) through (17) as paragraphs (14) through (18), respectively; and
 (5)by inserting after paragraph (12) the following:  (13)Natural water recharge infrastructureThe term natural water recharge infrastructure means a single project, a number of distributed projects across a watershed, or the redesign and replacement, or removal, of built infrastructure to incorporate natural aquatic elements, in which the project—
 (A)uses natural materials appropriate to the specific site and landscape setting; (B)mimics natural riverine, floodplain, riparian, wetland, hydrologic, or other ecological processes; and
 (C)results in aquifer recharge, transient floodplain water retention, or restoration of water in the landscape such that the water returns to a wetland, riparian area, or surface water channel..
 (b)Research agreementsSection 9504(b)(1) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(b)(1)) is amended—
 (1)in the matter preceding subparagraph (A), by inserting nonprofit conservation organization,  before or organization; (2)in subparagraph (B), by striking or at the end;
 (3)by redesignating subparagraph (C) as subparagraph (D); and (4)by inserting after subparagraph (B) the following:
						
 (C)to increase natural water recharge infrastructure; or. (c)Water management improvementSection 9504(e) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(e)) is amended by striking $480,000,000 and inserting $650,000,000, subject to the condition that $50,000,000 of that amount shall be used to carry out section 206 of the Energy and Water Development and Related Agencies Appropriations Act, 2015 (43 U.S.C. 620 note; Public Law 113–235).
 (d)Conforming amendmentSection 4009(d) of Public Law 114–322 (42 U.S.C. 10364 note) is amended by striking on the condition that of that amount, $50,000,000 of it is used to carry out section 206 of the Energy and Water Development and Related Agencies Appropriation Act, 2015 (43 U.S.C. 620 note; Public Law 113–235).
 102.Rural desalinationSection 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended by striking the second paragraph (1) (relating to projects) and inserting the following:
				
					(2)Projects
 (A)DefinitionsIn this paragraph: (i)Eligible desalination projectThe term eligible desalination project means any project located in a Reclamation State, or for which the construction, operation, sponsorship, or funding is the responsibility of, and the primary water supply benefit accrues to, one or more entities in a Reclamation State, that—
 (I)involves an ocean or brackish water desalination facility— (aa)constructed, operated, and maintained by a State, Indian Tribe, irrigation district, water district, or other organization with water or power delivery authority; or
 (bb)sponsored or funded by any combination of a State, department of a State, political subdivision of a State, or public agency organized pursuant to State law, including through—
 (AA)direct sponsorship or funding; or (BB)indirect sponsorship or funding, such as by paying for the water provided by the facility; and
 (II)provides a Federal benefit in accordance with the reclamation laws. (ii)Rural desalination projectThe term rural desalination project means a project located in a Reclamation State, or for which the construction, operation, sponsorship, or funding is the responsibility of, and the primary water supply benefit accrues to, one or more entities in a Reclamation State, that—
 (I)involves an ocean or brackish water desalination facility; and (II)is designed to serve a community or group of communities, each of which has a population of not more than 40,000 inhabitants.
								(B)Cost-sharing requirement
 (i)In generalSubject to the requirements of this subsection and notwithstanding section 7, the Federal share of an eligible desalination project carried out under this subsection shall be—
 (I)not more than 25 percent of the total cost of the eligible desalination project; or
 (II)in the case of a rural desalination project, the applicable percentage determined in accordance with clause (ii).
								(ii)Rural desalination projects
 (I)Cost-sharing requirement for appraisal studiesSubject to subclause (IV), in the case of a rural desalination project carried out under this subsection, the Federal share of the cost of appraisal studies for the rural desalination project shall be—
 (aa)100 percent of the total costs of the appraisal studies, up to $200,000; and (bb)if the total costs of the appraisal studies are more than $200,000, 50 percent of any amounts over $200,000.
 (II)Cost-sharing requirement for feasibility studiesSubject to subclause (IV), in the case of a rural desalination project carried out under this subsection, the Federal share of the cost of feasibility studies for the rural desalination project shall be not more than 50 percent.
 (III)Cost-sharing requirement for construction costsIn the case of a rural desalination project carried out under this subsection, the Federal share of the cost of construction of the rural desalination project shall be not more than 75 percent, unless—
 (aa)the Secretary determines during the feasibility study phase, on a project-by-project basis, that the non-Federal share should be increased; or
 (bb)the Secretary determines that the non-Federal share should be reduced under subclause (IV).
 (IV)Reduction in non-Federal shareThe Secretary may reduce the non-Federal share of a rural desalination project required under subclause (I), (II), or (III) if the Secretary determines, after consultation with the heads of any other Federal agencies that are partners in the rural desalination project and in accordance with applicable Reclamation standards, that the reduction is appropriate due to—
 (aa)an overwhelming Federal interest in the rural desalination project; and (bb)the sponsor of the rural desalination project demonstrating financial hardship.
 (C)State roleParticipation by the Secretary in an eligible desalination project under this subsection shall not occur unless—
 (i)(I)the eligible desalination project is included in a State-approved plan; or (II)the participation has been requested by the Governor of the State in which the eligible desalination project is located;
 (ii)the State or local sponsor of the eligible desalination project determines, and the Secretary concurs, that—
 (I)the eligible desalination project— (aa)is technically and financially feasible; and
 (bb)provides a Federal benefit in accordance with the reclamation laws; and
 (II)the non-Federal project sponsor is financially capable of funding the non-Federal share of the project costs; and
 (iii)the Secretary submits to Congress a written notification of the determinations under clause (ii) by not later than 30 days after the date of the determinations.
 (D)Environmental lawsIn participating in an eligible desalination project under this paragraph, the Secretary shall comply with all applicable environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (E)InformationIn participating in an eligible desalination project under this subsection, the Secretary— (i)may rely on reports prepared by the sponsor of the eligible desalination project, including feasibility or equivalent studies, environmental analyses, and other pertinent reports and analyses; but
 (ii)shall retain responsibility for making the independent determinations described in subparagraph (C).
							(F)Funding
 (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this paragraph $65,000,000 for the period of fiscal years 2020 through 2024, of which not less than $15,000,000 shall be made available during that period for rural desalination projects.
 (ii)Funding opportunity announcementThe Commissioner of Reclamation shall release a funding opportunity announcement for a grant program under this paragraph by not later than 75 days after the date of enactment of an Act that provides funding for the program.
							(iii)Congressional approval initially required
 (I)In generalEach initial award under this paragraph for design and study, or for construction, of an eligible desalination project shall be approved in an appropriations Act.
 (II)Reclamation recommendationsThe Commissioner of Reclamation shall submit recommendations regarding the initial award of design and study funding and construction funding for consideration under subclause (I) to—
 (aa)the Committee on Appropriations of the Senate; (bb)the Committee on Energy and Natural Resources of the Senate;
 (cc)the Committee on Appropriations of the House of Representatives; and (dd)the Committee on Natural Resources of the House of Representatives.
 (iv)Subsequent funding awardsAfter approval by Congress of an initial award of design and study funding or construction funding for an eligible desalination project under clause (iii), the Commissioner of Reclamation may award additional design and study funding or construction funding, respectively, for the eligible desalination project without further congressional approval..
			103.Emergency drought funding
				(a)Financial assistance
 (1)In generalFinancial assistance may be made available under the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2201 et seq.) for eligible water projects to assist Western States and Tribal governments to address drought-related impacts to water supplies or any other immediate water-related crisis or conflict, including through voluntary, temporary, and compensated programs to reduce water demands for the purpose of increasing water available in a system or reducing water supply-demand imbalances.
 (2)Additional availabilityFinancial assistance may be made available under this subsection to organizations and entities with water delivery authority that are—
 (A)engaged in collaborative processes to restore the environment; or (B)part of a basin-wide solution for restoration.
 (3)Types of assistanceAssistance under paragraph (1) may include a range of projects, including— (A)the installation of pumps, temporary barriers, or operable gates for water diversion and fish protection;
 (B)the installation of drought-relief groundwater wells for Indian Tribes and in wildlife refuges and other environmentally sensitive areas requiring emergency surface water flow augmentation;
 (C)the acquisition or assistance in the acquisition of water from willing sellers, including on a voluntary, temporary, and compensated basis, to enhance stream flow for the benefit of fish and wildlife (including endangered species), water quality, river ecosystem restoration, and other beneficial purposes, to be carried out in accordance with the water acquisition program established under section 302;
 (D)agricultural and urban conservation and efficiency projects; (E)exchanges with any water district willing to provide water to meet the emergency water needs of other water districts in return for the delivery of equivalent quantities of water later that year or in future years;
 (F)maintenance of cover crops to prevent public health impacts from severe dust storms; (G)emergency pumping projects for critical health and safety purposes;
 (H)activities to reduce water demand consistent with a comprehensive program for environmental restoration and settlement of water rights claims;
 (I)the use of new or innovative on-farm water conservation technologies or methods that may— (i)assist in sustaining permanent crops in areas with severe water shortages; and
 (ii)make water available for other beneficial uses, provided that the assistance cannot be used to increase the consumptive use of water or increase depletions under an interstate compact, as determined in accordance with the applicable laws of the State in which the eligible project is located;
 (J)activities that protect, restore, or enhance fish and wildlife habitat or otherwise improve environmental conditions, including water quantity or quality concerns and improved fish passage;
 (K)activities reducing or preventing groundwater depletion or promoting groundwater recharge; (L)technical assistance to improve existing irrigation practices to provide water supply benefits;
 (M)the investigation of, and pilot projects for, brackish water development and aquifer storage and recovery;
 (N)the lining of irrigation ditches and canals to reduce water loss and improve efficiency; (O)assistance to municipal water management entities for water supply planning in preparation for and in response to dry, critically dry, and below normal water years, including—
 (i)hydrological forecasting; (ii)identification of alternative water supply sources; and
 (iii)guidance on potential water transfer partners; and (P)any other assistance the Secretary determines to be necessary—
 (i)to increase available water supplies; (ii)to reduce water supply-demand imbalances in a hydrologic system;
 (iii)to maintain the health of river ecosystems; or
 (iv)to mitigate drought impacts. (4)Authorization of appropriationsThere is authorized to be appropriated to provide financial assistance under this subsection not more than $180,000,000 for the period of fiscal years 2006 through 2024, of which not more than $30,000,000 shall be made available during that period for the conduct of actions authorized under title I of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2211 et seq.) to benefit imperiled fish and wildlife.
 (b)Applicable period of drought programSection 104 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214) is amended by striking subsection (a) and inserting the following:
					
 (a)In generalThe programs and authorities established under this title shall become operative in any Reclamation State and in the State of Hawaii only—
 (1)after the Governor or Governors of the affected State or States, or the governing body of an affected Indian Tribe with respect to a reservation, has made a request for temporary drought assistance and the Secretary has determined that the temporary assistance is merited;
 (2)after a drought emergency has been declared by the Governor or Governors of the affected State or States; or
 (3)on approval of a drought contingency plan as provided in title II.. (c)ReauthorizationSection 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking 2020 and inserting 2030.
 104.Rio Grande Pueblo irrigation infrastructure reauthorizationSection 9106 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1304) is amended—
 (1)in subsection (c)(4), by striking 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources and inserting December 31, 2020, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources; and
 (2)in subsection (g)(2), by striking 2010 through 2019 and inserting 2019 through 2029. IIGroundwater management 201.Reauthorization and expansion of the Transboundary Aquifer Assessment Program (a)Designation of priority transboundary aquifersSection 4(c)(2) of the United States-Mexico Transboundary Aquifer Assessment Act (42 U.S.C. 1962 note; Public Law 109–448) is amended by striking New Mexico or Texas and inserting New Mexico, Texas, or Arizona (other than an aquifer underlying Arizona and Sonora, Mexico, that is partially within the Yuma groundwater basin designated by the order of the Director of the Arizona Department of Water Resources dated June 21, 1984).
				(b)Reauthorization
 (1)Authorization of appropriationsSection 8(a) of the United States-Mexico Transboundary Aquifer Assessment Act (42 U.S.C. 1962 note; Public Law 109–448) is amended by striking fiscal years 2007 through 2016 and inserting fiscal years 2020 through 2029.
 (2)Sunset of authoritySection 9 of the United States-Mexico Transboundary Aquifer Assessment Act (42 U.S.C. 1962 note; Public Law 109–448) is amended by striking enactment of this Act and inserting enactment of the Western Water Security Act of 2019.
 202.Groundwater management assessment and improvementSection 9504(a) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(a)) is amended— (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by inserting or carrying out any activity after any improvement; (B)by striking subparagraphs (A) through (E);
 (C)by redesignating subparagraphs (F) through (H) as subparagraphs (B) through (D), respectively; (D)by inserting before subparagraph (B) (as so redesignated) the following:
						
 (A)to assist States and water users in complying with interstate compacts or reducing basin water supply-demand imbalances, including through temporary, voluntary, and compensated transactions that decrease consumptive water use at a regional or watershed scale;; 
 (E)in subparagraph (B) (as so redesignated), by striking to prevent and inserting to achieve the prevention of; (F)in subparagraph (C) (as so redesignated), by striking to accelerate and inserting to achieve the acceleration of; and
 (G)in subparagraph (D) (as so redesignated)— (i)by striking clause (i) and inserting the following:
							
 (i)to increase ecological resilience to climate change, including by enhancing natural water storage within a floodplain or riparian wetland, by addressing climate-related impacts or vulnerability to the water supply of the United States;;
 (ii)in clause (ii), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
							
 (iii)to plan for or address the impacts of drought.;  (2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
 (3)by inserting after paragraph (1) the following:  (2)Eligible projectsThe improvements or activities eligible for assistance under paragraph (1) may include improvements or activities—
 (A)using an approach— (i)to conserve water;
 (ii)to increase water use efficiency; (iii)to facilitate water markets; or
 (iv)to enhance water management, including increasing the use of renewable energy in the management and delivery of water or increasing natural water storage;
 (B)to improve the condition of natural water recharge infrastructure; or (C)to achieve the acceleration of the adoption and use of advanced water treatment technologies to increase water supply.; and
 (4)in paragraph (4) (as so redesignated)— (A)in subparagraph (B)(i), by striking subclause (II) and inserting the following:
						
 (II)to use the assistance provided under a grant or agreement to increase the consumptive use of water for agricultural operations above the pre-project levels, as determined pursuant to the law of the State in which the operation of the eligible applicant is located.; and
 (B)in subparagraph (E)— (i)by striking clause (i) and inserting the following:
							
								(i)Federal share
 (I)In generalExcept as provided in subclause (II), the Federal share of the cost of any infrastructure improvement or activity that is the subject of a grant or other agreement entered into between the Secretary and an eligible applicant under paragraph (1) shall not exceed 50 percent of the cost of the infrastructure improvement or activity.
									(II)Increased Federal share for certain infrastructure improvements and activities
 (aa)In generalThe Federal share of the cost of an infrastructure improvement or activity described in item (bb) shall not exceed 75 percent of the cost of the infrastructure improvement or activity.
 (bb)Infrastructure improvements and activities describedAn infrastructure improvement or activity referred to in item (aa) is an infrastructure improvement or activity that provides benefits to consumptive water users and nonconsumptive ecological or recreational values in which—
 (AA)in the case of an infrastructure improvement or activity that conserves water, the conserved water is returned to a surface water source with ecological or recreational benefits; or
 (BB)in the case of other infrastructure improvements or activities, the majority of the benefits are nonconsumptive ecological or recreational benefits.; and
 (ii)in clause (ii), in the matter preceding subclause (I), by striking paragraph (2) and inserting paragraph (3). 203.Surface and groundwater water availability and the energy nexusSection 9508(d)(3) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10368(d)(3)) is amended—
 (1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the semicolon and inserting ; and; and
 (3)by adding at the end the following:
					
 (F)all oil, gas, and mineral development activities;. IIIWater conservation and environmental restoration 301.DefinitionsIn this title:
 (1)BasinThe term Basin— (A)is limited to areas within the State; and
 (B)means each of— (i)the Upper Rio Grande Basin;
 (ii)the Middle Rio Grande Basin; (iii)the Lower Rio Grande Basin;
 (iv)the Lower Pecos River Basin; (v)the Gila River Basin;
 (vi)the Canadian River Basin; (vii)the San Francisco River Basin; and
 (viii)the San Juan River Basin. (2)DistrictThe term District means the Middle Rio Grande Conservancy District.
 (3)PuebloThe term Pueblo means each of the following pueblos in the State: (A)Cochiti.
 (B)Santo Domingo. (C)San Felipe.
 (D)Santa Ana. (E)Sandia.
 (F)Isleta. 302.Water acquisition program (a)AuthorizationThe Secretary, acting through the Commissioner of Reclamation, shall carry out in the Basins a water acquisition program in coordination with the other appropriate Federal agencies, State agencies, and non-Federal stakeholders, under which the Secretary shall—
 (1)make acquisitions, or assist the State or the District in making acquisitions, of water in the Basins by lease or purchase of water rights or contractual entitlements from willing lessors or sellers, consistent with section 8 of the Act of June 17, 1902 (43 U.S.C. 383), the Rio Grande Compact, and applicable State law relating to the acquisition and administration of water rights; and
 (2)take any other actions, consistent with section 8 of the Act of June 17, 1902 (43 U.S.C. 383), the Rio Grande Compact, and applicable State law, that the Secretary determines would achieve the purposes of the water acquisition program described in subsection (b).
 (b)PurposesThe purposes of the water acquisition program are— (1)to enhance stream flow to benefit fish and wildlife (including endangered species), water quality, and river ecosystem restoration in the Basins;
 (2)to enhance stewardship and conservation of working land, water, and watersheds in the Basins, consistent with the purpose described in paragraph (1); and
 (3)to address water supply-demand imbalances in the Basins, consistent with State law and the purpose described in paragraph (1).
 (c)CoordinationTo assist in developing and administering the program, the Secretary may provide funds to the State, the District, or a federally established nonprofit entity with particular expertise in western water transactions.
 (d)District projectsSubject to the Rio Grande Compact and applicable State law, the Secretary may develop programs to provide—
 (1)cost-share assistance to the District to reduce water depletions by agricultural producers and irrigators in the District to reduce water depletions by making irrigation system improvements and increasing system efficiency;
 (2)incentives to the District for the establishment of a water leasing program from willing lessors for agricultural producers and irrigators in the District to temporarily lease pre-1907 water rights (instead of permanent severance from irrigable land) for the purpose of providing benefits to species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and other river ecosystem benefits; and
 (3)cost-share assistance to the District to implement infrastructure or operational changes that will allow for effective management of a leasing program, while maintaining adequate water deliveries to other agricultural producers and irrigators.
					303.Middle Rio Grande water conservation
 (a)In generalThe Secretary, in cooperation with the District and in consultation with the Pueblos, may provide funding and technical assistance for the installation of metering and measurement devices and the construction of check structures on irrigation diversions, canals, laterals, ditches, and drains—
 (1)to ensure the conservation and efficient use of water within the District by— (A)reducing actual consumptive use; or
 (B)not increasing the use of water; and (2)to improve the measurement and allocation of water, including water acquired through the water acquisition program established under section 302.
					(b)Rio Grande, San Acacia, and Isleta reaches
 (1)In generalThe Secretary shall provide for the development of a comprehensive plan for the San Acacia and Isleta reaches to plan, design, permit, construct, and prioritize projects that balance river maintenance, water availability, use, and delivery, and ecosystem benefits, including—
 (A)planning, permitting, and construction of a pumping station at Bosque del Apache National Wildlife Refuge for the purpose of more efficiently using water to provide—
 (i)a stable supply for the Refuge; and (ii)an efficient and reliable supply of water to the Rio Grande for the benefit of the endangered silvery minnow and Southwestern willow flycatcher;
 (B)planning, permitting, and construction of a river channel realignment project near the Rio Grande mile-83 for the purpose of conveying water and sediment through the reach to Elephant Butte Reservoir and addressing river channel aggradation while maintaining floodplain connectivity during the snowmelt runoff;
 (C)planning, permitting, and construction of a controlled outlet for the low flow conveyance channel to the Rio Grande between Fort Craig, New Mexico, and Rio Grande mile-60 for the purpose of water use and delivery, enhancement and development of habitat areas, and possible creation of a single-channel river ecosystem; and
 (D)development of a Lower Reach plan— (i)to identify additional projects and maintenance activities with water use, sediment management, and delivery and ecosystem benefits; and
 (ii)to prioritize implementation of all projects and activities. (2)Public participationIn carrying out this subsection, the Secretary shall provide a process for public participation and comment during plan development and alternative analysis.
 304.Sustaining biodiversity during droughtsSection 9503(b) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10363(b)) is amended— (1)in paragraph (3)(D), by inserting and native biodiversity after wildlife habitat; and
 (2)in paragraph (4)(B), by inserting and drought biodiversity plans to address sustaining native biodiversity during periods of drought after restoration plans. 305.Reauthorization of cooperative watershed management programSection 6002(g)(4) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015a(g)(4)) is amended by striking 2020 and inserting 2031.
			IVEffect on existing law
			401.Effect on existing law
 (a)In generalAn action taken by the Secretary or another entity under this Act or an amendment made by this Act shall comply with applicable State laws in effect on the date of enactment of this Act.
 (b)State lawNothing in this Act or an amendment made by this Act affects, is intended to affect, or interferes with a law of the State relating to the control, appropriation, use, or distribution of water, or any vested right acquired under the law.
 (c)Rio Grande compactNothing in this Act or an amendment made by this Act affects or is intended to affect or interfere with any obligation of a State under the Rio Grande Compact or any litigation relating to the Rio Grande Compact.